The Chancellor.
The plea of the defendant is clearly bad. It is evident from the facts stated in the plea that the corporation did not make this payment for the benefit of the defendant, but as a gratuity to its officer for the loss he was supposed to have sustained in consequence of an act done in the discharge of his duty. The payment of this amount, without any agreement, either express or implied, that the judgment was to be assigned to, or holden for the benefit of the corporation, gave the corporation no equitable claim upon the defendant; though they may have a claim upon the complainant for the repayment of the money, if he is successful in collecting it from the one who in justice ought to pay. A satisfaction by a stranger cannot, even at law, be pleaded in bar of a debt or covenant which the defendant was legally bound to pay, or perform himself. (Edgcumbe v. Roe, 1 Smith’s Rep. 515. Clow v. Borst, 6 John. Rep. 37.) And certainly it ought not to avail the defendant in the present case, where there is not even a pretence of equity in the defence set up. The plea must therefore be overruled with costs. And the defendant must pay those costs, and put in his answer within twenty days.